FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALS December 6, 2019
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                      No. 19-2036
                                               (D.C. No. 1:17-CR-02943-WJ-5)
 SONIA GARIBALDI-BRAVO,                                   (D. N.M.)

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before MATHESON, McKAY, and BACHARACH, Circuit Judges.



      Appellant Sonia Garibaldi-Bravo appeals the district court’s decision to

reconsider its earlier grant of safety-valve relief and instead impose the

mandatory minimum sentence of ten years of imprisonment.

      Appellant pled guilty to distributing more than 500 grams of

methamphetamine, which carries a ten-year mandatory minimum sentence. See 21

U.S.C. § 841(a)(1) and (b)(1)(A). Appellant sought safety-valve relief under 18



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
U.S.C. § 3553(f), arguing that her sentence should be based on the advisory

guideline range of 63 to 78 months rather than the statutory minimum because she

was a first-time offender and otherwise met all of the requirements of § 3553(f).

The government opposed this request, asserting that Appellant failed to satisfy the

fifth requirement for safety-valve relief because she had not “truthfully provided

to the Government all information and evidence [she had] concerning the offense

or offenses that were part of the same course of conduct or of a common scheme

or plan.” 18 U.S.C. § 3553(f)(5). Among other things, the government argued

that Appellant had not been truthful when she told agents that she had only

transported drugs from Phoenix to Albuquerque twice, following an initial “dry

run” in which she carried no drugs. The government pointed out that, prior to

conducting her final (and supposedly third) trip to Albuquerque, she sent text

messages to her supplier in which she used the word “always” several times to

discuss her travel plans, stating, for instance, that she intended to leave early in

the morning “like always.” (R. Vol. II at 47–51.)

      In its initial ruling, the district court held that, although this presented a

close case, Defendant had presented sufficient evidence of truthful and complete

debriefing to be entitled to safety-valve relief. Specifically, the court held that

Defendant’s text-message references to the way she “always” made her trips to

Albuquerque were too circumstantial to provide reliable proof that she had been


                                          -2-
dishonest in describing the extent of her drug-distribution activities.

      The government then filed a motion for reconsideration in which it asked

the court to reconsider its safety-valve ruling based on previously undisclosed

evidence from the earlier debriefings of two cooperating individuals. The

government asserted that one cooperating individual informed agents that

Defendant’s distributor had sent drugs through various couriers, and he

specifically identified Defendant as a courier who had made “6–7 deliveries” of

drugs. (Id. at 122.) The government asserted that this information was confirmed

by a second cooperating individual.

      The district court entertained arguments on the issue and heard testimony

from a special agent and Defendant. The court ultimately concluded that

reconsideration was appropriate to prevent manifest injustice, as it would

constitute a manifest injustice for Defendant to receive safety-valve relief when

she had not been truthful, giving her an unearned benefit compared to other

cooperators who in fact provided truthful and complete information to the

government. On the merits, the court found the special agent’s testimony

regarding the cooperating witnesses’ debriefings to be credible, while it found

Defendant’s credibility to have been effectively impeached on cross-examination.

The court accordingly granted the motion for reconsideration and held that

Defendant was not entitled to safety-valve relief because the evidence showed


                                          -3-
that she had not been truthful in her statements regarding the number of drug

deliveries she made. Defendant was subsequently sentenced to the mandatory

minimum sentence of ten years.

      On appeal, Defendant does not dispute that the evidence before the district

court on reconsideration, although contested, was sufficient to support the court’s

conclusion that Defendant was untruthful in her debriefing with government

agents. However, she argues that the district court abused its discretion in even

considering the government’s newly presented evidence at all. She contends that

the government presented no valid basis for reconsideration, and thus the district

court abused its discretion when it decided to reconsider its initial safety-valve

ruling.

      “We review a district court’s decision to reconsider a prior ruling for abuse

of discretion.” United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014).

“Motions to reconsider are proper in criminal cases,” in part because “[a] district

court should have the opportunity to correct alleged errors in its dispositions.” Id.

“A motion to reconsider may be granted when the court has misapprehended the

facts, a party’s position, or the law.” Id. “Specific grounds include: (1) an

intervening change in the controlling law, (2) new evidence previously

unavailable, and (3) the need to correct clear error or prevent manifest injustice.”

Id. (internal quotation marks omitted).


                                          -4-
      As an initial matter, Defendant points out that the evidence the government

presented for reconsideration does not qualify as “new evidence previously

unavailable” because the cooperating-individual evidence was available to the

government before the court made its initial ruling. This is true, but it is also

irrelevant. Contrary to Defendant’s arguments on appeal, it is clear that the

district court did not grant reconsideration on this basis; rather, the court

unambiguously held that it was granting reconsideration under the third basis

listed in Christy, to prevent manifest injustice.

      On the question of manifest injustice, Defendant argues that the district

court could not grant reconsideration on this basis because the original ruling was

not clearly erroneous or manifestly unjust. The only case she cites for support is

an inapposite out-of-circuit bankruptcy court case in which the court was

considering whether to grant reconsideration of its own prior decision. See In re

Roemmele, 466 B.R. 706, 712 (Bankr. E.D. Pa 2012). Defendant does not cite,

nor have we found, a single case in which an appellate court held that a district

court abused its discretion by concluding that reconsideration was warranted to

avoid a manifest injustice.

      Our cases have stressed that reconsideration is a discretionary decision that

“will not be reversed on review without a clear showing of abuse of discretion.”

United States v. Montgomery, 620 F.2d 753, 757 (10th Cir. 1980). In reviewing


                                          -5-
for abuse of discretion, “we will reverse a determination only if the court

exceeded the bounds of permissible choice, given the facts and the applicable law

in the case at hand.” United States v. McComb, 519 F.3d 1049, 1053 (10th Cir.

2007) (internal quotation marks omitted). “That is to say, we recognize that in

many cases there will be a range of possible outcomes the facts and law at issue

can fairly support; rather than pick and choose among them ourselves, we will

defer to the district court’s judgment so long as it falls within the realm of these

rationally available choices.” Id. Moreover, because the question of

reconsideration is committed to the sound discretion of the district court, while

“[t]he district court may prefer, even require, the government to explain why it

failed to introduce an argument earlier, . . . that decision should rest with the

district court.” United States v. Huff, 782 F.3d 1221, 1225 (10th Cir. 2015).

      In affirming district courts’ discretionary decisions on motions for

reconsideration, we have explained that “[t]he trial court has some interest in

seeing that justice is done and in seeing that all of the facts are presented,”

Montgomery, 620 F.2d 757, and that the court “should have the opportunity to

correct alleged errors in its dispositions,” Christy, 739 F.3d at 539; see also

United States v. Randall, 666 F.3d 1238, 1241–42 (10th Cir. 2011) (“The

[Supreme] Court has . . . noted the ‘wisdom of giving district courts the

opportunity promptly to correct their own alleged errors.’” (quoting United States


                                          -6-
v. Dieter, 429 U.S. 6, 8 (1976)). “The ultimate responsibility of the federal

courts, at all levels, is to reach the correct judgment under law.” Am. Canoe

Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 515 (4th Cir. 2003). Here, the

district court concluded that it should reconsider its earlier decision to reach a

correct judgment and avoid the unwarranted sentencing disparity that would result

if Defendant received safety-valve relief despite failing to provide truthful and

complete information to the government. We are not persuaded that this

conclusion fell outside the realm of choices that were rationally available to the

court.

         “In sum, it is our view that this was a matter which was subject to the

discretion of the trial court and that the judge had a right to exercise it in the

manner that he did.” Montgomery, 620 F.2d at 757. We therefore affirm the

district court’s discretionary decision to grant the government’s motion for

reconsideration. Because we affirm on this ground, we need not consider the

government’s alternative waiver arguments.

         The district court’s judgment is AFFIRMED.

                                                 Entered for the Court



                                                 Monroe G. McKay
                                                 Circuit Judge



                                           -7-